Citation Nr: 1723371	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-03 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied service connection claim for acquired psychiatric disability.  

2.  Whether new and material evidence has been received to reopen the previously denied service connection claim for diabetes mellitus, type II.    

3.  Whether new and material evidence has been received to reopen the previously denied service connection claim for bilateral hearing loss.  

4.  Entitlement to an increased rating for lower back disability, currently evaluated as 40 percent disabling.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  

6.  Entitlement to service connection under 38 U.S.C.A. § 1151 for kidney disability.  

REPRESENTATION

Appellant (Veteran) represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active service from November 1976 to November 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which is the Agency of Original Jurisdiction (AOJ) in this matter.  The Veteran appealed the decision in January 2010.  In June 2011, the Veteran testified at a Decision Review Officer (DRO) hearing at the RO.  In April 2017, he testified before the undersigned Veterans Law Judge during a videoconference hearing.  Transcripts of each hearing are included in the record.  The record consists of electronic claims files and has been reviewed.  

In the decision below, the Board will grant the Veteran's claims to reopen service connection.  The underlying service connection claims, along with the increased rating claim, the TDIU claim, and the claim for service connection under 38 U.S.C.A. § 1151, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  The claim regarding kidney disability is remanded to the AOJ pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  
FINDINGS OF FACT

1.  The RO denied a claim of service connection for bilateral hearing loss in a June 1981 rating decision the Veteran did not appeal. 

2.  Evidence received since the June 1981 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss.  

3.  The RO denied a claim to reopen service connection for diabetes mellitus, type II (diabetes) in a July 2007 rating decision the Veteran did not appeal. 

4.  Evidence received since the July 2007 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for diabetes.  

5.  The RO denied a claim of service connection for an acquired psychiatric disability in a July 2007 rating decision the Veteran did not appeal. 

6.  Evidence received since the July 2007 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for acquired psychiatric disability.    


CONCLUSIONS OF LAW

1.  The June 1981 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The July 2007 rating decision denying the claim to reopen service connection for diabetes is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016). 

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for diabetes.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The July 2007 rating decision denying service connection for acquired psychiatric disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016). 

6.  New and material evidence has been received to reopen the claim of entitlement to service connection for acquired psychiatric disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he incurred psychiatric disability, hearing loss, and diabetes during service.    

In an unappealed June 1981 rating decision, the AOJ denied the claim to service connection for bilateral hearing loss.  In an unappealed July 2007 rating decision, the AOJ denied the claim to service connection for acquired psychiatric disability.  In the July 2007 rating decision, the AOJ also denied a claim to reopen service connection for diabetes (earlier denied in an unappealed May 2006 rating decision).  As the Veteran did not appeal these decisions, the decisions became final decisions.  38 C.F.R. § 20.1103.  In August 2008, the Veteran filed a claim to reopen these service connection claims.  In the May 2009 rating decision on appeal, the AOJ denied the claims.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In the June 1981 final rating decision, the AOJ considered STRs indicating right ear hearing loss at discharge from service, and post-service VA medical evidence indicating normal hearing at the time of the claim.  In the July 2007 final rating decision, the AOJ considered STRs that are negative for diabetes and psychiatric disability, and post-service evidence indicating diagnosis and treatment for diabetes and depression.  Based on this evidence, the AOJ denied the Veteran's claims.  

As noted earlier, the Veteran's claim to reopen service connection was filed in August 2008.  Since the final June 1981 rating decision addressing bilateral hearing loss disability, the evidence included in the record consists of VA medical evidence documenting hearing loss disability under 38 C.F.R. § 3.385 and lay statements from the Veteran describing acoustic trauma he experienced while serving on flight lines in the U.S. Air Force.  Since the final July 2007 rating decision, which decided the original claim to service connection for acquired psychiatric disability and the claim to reopen service connection for diabetes, the evidence included in the record consists of additional VA medical evidence documenting treatment and diagnosis of diabetes and depression, and new lay assertions from the Veteran.  In particular: he asserted during the April 2017 hearing that he developed diabetes from exposure to herbicides in Guam while refueling military aircraft; he also asserted during the hearing that he developed psychiatric illness as the result of the deaths of Vietnamese women and children, who fell from the back of a military transport plane; he also asserted that he developed psychiatric illness as the result of being injured at a gas station by a moving vehicle.  

The evidence received since the June 1981 and July 2007 final rating decisions is new, and certain of the evidence is material as well.  With regard to hearing loss, the evidence documenting hearing loss disability under VA guidelines, and the lay assertions regarding exposure to acoustic trauma, is material.  This information was not before VA in 1981, and tends to corroborate the elements of the claim.  With regard to diabetes and psychiatric disability, the lay evidence offered during the Board hearing is material inasmuch as this evidence was not before VA in July 2007, and tends to corroborate the elements of the claims.          

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Indeed, there is a low threshold for determining whether evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  Assuming for the purpose of this analysis the probative value of the new evidence, the evidence tends to prove previously unestablished facts (i.e., current disorders that may relate to the Veteran's experiences during service).  Accordingly, the claims of entitlement to service connection for acquired psychiatric disability, bilateral hearing loss, and diabetes are reopened.  The issues will be addressed further in the remand section of the decision below. 



ORDER

New and material evidence has been received, and the appeal to reopen the claim of entitlement to service connection for bilateral hearing loss is granted.  The appeal is granted to that extent only.

New and material evidence has been received, and the appeal to reopen the claim of entitlement to service connection for acquired psychiatric disability is granted.  The appeal is granted to that extent only.

New and material evidence has been received, and the appeal to reopen the claim of entitlement to service connection for diabetes is granted.  The appeal is granted to that extent only.


REMAND

A remand of the issues on appeal is warranted for the following reasons.

First, the Veteran should provide an additional statement detailing the circumstances surrounding an alleged in-service stressor.  During the April 2017 hearing, the Veteran asserted that he developed psychiatric disability in part due to the deaths of Vietnamese women and children, who died as the result of falling from a military transport plane.  He did not assert this alleged stressor in previous statements of record since the claim on appeal was filed in August 2008.  Moreover, it is not clear in his testimony when and where the accident occurred and whether he witnessed the accident personally while aboard the plane, or became aware of the accident later.  As a non-combat stressor, this allegation requires corroboration.  

Second, the Veteran should provide an additional statement detailing the circumstances surrounding his alleged exposure to herbicides while serving in Guam.  During the April 2017 hearing, the Veteran indicated general exposure to herbicides.  He should provide additional detail regarding the way in which he claims to have been exposed - i.e., did he serve on aircraft or merely refuel them, what types of aircraft did he refuel, in what way did he come in contact with herbicides, etc.  

Third, the Veteran stated that he served in Guam while on active duty.  The record contains no service personnel records (SPRs) documenting when he served there, and the nature of his service there.  The AOJ should attempt to include in the claims file any outstanding relevant SPRs.

Fourth, the Veteran indicated during his April 2017 hearing that he now receives disability benefits form the Social Security Administration (SSA).  The AOJ should attempt to include in the claims file any outstanding SSA records pertaining to a disability benefits application, to include any decisions rendered.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Fifth, the record indicates that the Veteran served as a reservist until 1983.  The current record contains no STRs and few SPRs pertaining to this period of service.  The AOJ should attempt to include in the claims file all STRs and SPRs pertaining to the reserve service.  

Sixth, the Veteran should be provided with VA compensation examinations for the service connection claims for hearing loss, diabetes, and psychiatric disability.  The record does not contain comprehensive reports and opinions addressing his contentions.  In addressing the service connection claim for psychiatric disability, any acquired psychiatric disorder diagnosed since the August 2008 claim on appeal should be addressed.  See Clemons v. Shinseki, 23 Vet.App. 1 (2009).   

Seventh, the Veteran asserted that his back disability has worsened since his most recent VA examination in July 2011.  A new examination should be provided.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Further, in addressing the increased rating claim for back disability, the AOJ should address whether the Veteran should be separately rated for bilateral lower extremity radiculopathy.  

Eighth, each of the issues on appeal, to include the TDIU claim, must be remanded because each is inextricably intertwined with the other remanded claims.  See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001).

Ninth, material evidence has been included in the record since the most recent supplemental statement of the case (SSOC) dated in September 2015.  As there is no waiver of initial AOJ review of the evidence, the issues on appeal should be readjudicated in a new SSOC.  38 C.F.R. §§ 19.31, 20.1304(c). 

Tenth, a statement of the case (SOC) should be issued for the service connection claim under 38 U.S.C.A. § 1151 for kidney disability.  The AOJ denied the claim in May 2015, and the Veteran submitted a notice of disagreement (NOD) in June 2015.  A SOC must be issued in response to the NOD.  38 C.F.R. § 19.26; see Manlincon, supra. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide an additional statement which details his relationship to the incident in which Vietnamese women and children died in an aircraft incident.  

If appropriate, the AOJ should then request information corroborating the claim from the Joint Services Records Research Center (JSRRC).

2.  Request that the Veteran provide an additional statement which details the circumstances surrounding his claimed exposure to herbicides while serving in Guam.  

If appropriate, the AOJ should then request information corroborating the claim from the JSRRC.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H.  

3.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims. 

Include in the record any outstanding VA treatment records, the most recent of which are dated in October 2015.

Attempt to obtain and associate with the claims folder any outstanding SPRs, particularly any documenting the nature of the Veteran's service in Guam and the dates of his service there.  

Attempt to obtain and associate with the claims folder any outstanding SPRs and STRs pertaining to the Veteran's reserve service following discharge from active duty in 1980.  

Request from SSA relevant information to include a copy of any decision awarding benefits and copies of any medical records upon which SSA based its decision.

If the requested records do not exist or cannot be obtained, the claims file should be documented accordingly.  38 C.F.R. § 3.159.

4.  After the above development has been completed, schedule the Veteran for VA examinations to determine the nature and etiology of bilateral hearing loss, diabetes, and psychiatric disability.  The examiners should review the claims folder (in particular the Veteran's contentions detailed in the June 2011 and April 2017 hearing transcripts), and then respond to the following questions. 

Hearing Loss

Is it at least as likely as not (i.e., probability of 50 percent or higher) that the Veteran's bilateral hearing loss (diagnosed in an October 2012 VA audiology report) is related to in-service noise exposure?

In answering this question, please address the Veteran's contentions regarding exposure to acoustic trauma to service.  Please also address the STRs, and the October 1980 discharge reports of medical examination and history, which indicate right ear hearing loss.      

Diabetes

(a)  Is it at least as likely as not (i.e., probability of 50 percent or higher) that the Veteran's diabetes (diagnosed in VA treatment records) is related to an in-service disease, event, or injury?

In answering (a), please address the Veteran's contentions that he was exposed to herbicides during active duty.    

(b)  If the answer to (a) is negative, is it at least as likely as not that diabetes is proximately due to or the result of service-connected disability? 

(c)  If the answers to (a) and (b) are negative, is it at least as likely as not that diabetes is aggravated (i.e., worsened beyond the natural progress) by service-connected disability?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder(s). 

In answering (b) or (c), please address the Veteran's assertion that his inability to exercise due to back disability caused or aggravates diabetes.  

Psychiatric Disability

(a)  What psychiatric disabilities has the Veteran had since August 2008?  

(b)  Is it at least as likely as not (i.e., probability of 50 percent or higher) that any diagnosed psychiatric disability is related to an in-service disease, event, or injury?

In answering (b), please address the Veteran's contentions (detailed in the April 2017 Board hearing transcript) that he developed psychiatric disability as the result of an auto accident in service, and as the result of an aircraft incident that caused the deaths of women and children.   

(c)  If the answer to (b) is negative, is it at least as likely as not that any diagnosed disorder is proximately due to or the result of a service-connected disability? 

(d)  If the answers to (b) and (c) are negative, is it at least as likely as not that any diagnosed disorder has been aggravated (i.e., worsened beyond the natural progress) by service-connected disability?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder(s). 

In answering (c) or (d), please address the Veteran's contentions that he developed depression as the result of disabling effects associated with service-connected disability (e.g., back [and diabetes if found service connected]).  Please also address the April 2010 VA medical opinion addressing this issue.  

Any opinion or conclusion reached should be fully explained.  

5.  Schedule a VA examination to determine the current severity of the service-connected back disability.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

In assessing the severity here, the examiner should address whether the disability has caused (since August 2007) radiculopathy into his legs, and/or any incapacitating episodes as defined under Diagnostic Code 5243 of 38 C.F.R. § 4.71a.  Please also discuss findings regarding radiculopathy noted in a July 2011 VA report.  

6.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims should be readjudicated.  

In readjudicating the claims, the AOJ should address whether separate ratings are warranted for any bilateral radiculopathy due to service-connected lower back disability (as was found by the July 2011 VA examiner).  

All evidence received since the September 2015 SSOC should be considered.  If any benefit sought remains denied, the Veteran should be provided another SSOC. 

7.  Issue a SOC regarding the service connection claim under 38 U.S.C.A. § 1151 for kidney disability, based on the June 2015 NOD to the May 2015 rating decision.  The Veteran must be provided with information about his rights and responsibilities in perfecting an appeal on this claim and be given an opportunity to respond.  Only if the Veteran responds by submitting a timely substantive appeal, should the issue be returned to the Board. 

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


